Motion for leave to dispense with printing granted on condition that the exhibits listed in the moving papers, or true copies thereof are delivered to the attorneys for the respondent at the time of service of the appellants’ points, to aid said attorneys in the preparation of the respondent’s points, which exhibits are to be returned to the attorney for the appellants at the time of service of the respondent’s points, and on the further condition that the original exhibits are filed with this court on or before the Wednesday preceding the first day of the term for which the appeal is noticed for argument. Concur — Botein, P. J., Breitel, McNally, Stevens and Bastow, JJ.